       Case 2:17-cv-00122-DPM Document 45 Filed 01/12/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

B&L FARMS PARTNERSHIP; DOUBLE A FARMS;
NJ&B PARTNERSHIP; NEIL CULP; ALLEN CULP;
PAM CULP; JILL CULP; RONNIE GEORGE;
R. P. GEORGE; BRIAN CHASTAIN FARMS;
JOSH BARTLETT; RANDLE FORAN, dfb/a
Randle Foran Farms; BORDERLINE FARMS JV;
and WILSON APPLICATION, LLC                                  PLAINTIFFS

v.                        No. 2:17-cv-122-DPM
MONSANTO COMPANY and
BASF CORPORATION                                          DEFENDANTS

                                 ORDER
     Motion, Doc. 43, denied without prejudice for lack of subject
matter jurisdiction given the transfer of this case to the United States
District Court for the Eastern District of Missouri, Doc. 41 .
     So Ordered.


                                                  v
                                  D.P. Marshall Jr.
                                  United States District Judge

                                        ~     l
